DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PLANAR ILLUMINATION DEVICE WITH LIGHT GUIDE PLATE WITH PSEUDO LIGHT SOURCES
Claim Objections
Claim 3 and 14 objected to because of the following informalities: in line 2, “disposed on an side of the light guide plate” should be “disposed on a side of the light guide plate”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a pseudo light source”. It is unclear what the metes and bounds of the limitation is as the term “pseudo light source” is not a conventional and well-
Clam 1 recites the limitation “arrangement of another pseudo light source is permitted on a line”.  The word “permitted” renders the limitation indefinite, as it is unclear whether the limitation is part of the claimed invention.   
Claim 2 recites “the light source”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a plurality of light sources” and “at least one light source of the light sources”, but it is not clear which one “the light source” refers to.
Claims 9, 11, 12, 13 recite the limitation “the through holes that do not accommodate the light sources”. There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites a (singular) through hole not accommodating the light source, but Claims 9, 11, 12, 13 depend on Claim 1 and not claim 2. For the purposes of claim examination, the Examiner will interpret claims 9, 11, 12, 13 as depending on claim 2.
Claim 11 recites “a diameter of the through hole that accommodates the light source and a diameter of the through hole that does not accommodate the light source differ between a peripheral portion of a light emission surface and another portion”. It is unclear what the “differ” refers to, whether it means to two through holes that accommodates the light in two different positions having different diameters and likewise with the through holes that do not accommodate the light source, or if it means the difference between the diameters of the through hole with the light source and the through hole without the light source are different at two different positions on the light emission surface.
Claim 12 recites “spacing in which the through holes that accommodate the light sources are arranged and spacing in which the through holes that do not accommodate the light sources are arranged differ between a peripheral portion of a light emission surface and another portion.” It is unclear what the “differ” refers to, whether it means to two through holes that accommodates the light in two different positions having different spacing and likewise with the 

Claims 3-13 are rejected due to their dependence on claim 1.
Claims 14-15, 17-18 are rejected due to their dependence on claim 2.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi, US 2009/0237593 A1.
Regarding claim 1, Hoshi discloses “A planar illumination device comprising: a substrate having a plurality of light sources (light sources 21 on wiring board 23, Fig. 25A-C) arranged two-dimensionally (seen in Fig. 25B); and a light guide plate  (30, Fig. 25A-C) disposed on a side of a surface of the substrate (seen in Fig. 25C), the surface having the light sources, wherein the light guide plate has a plurality of through holes (31, Fig. 25BC) and a pseudo light source (32, Fig. 25BC), the through holes being arranged in a thickness direction and individually accommodating the light sources (seen in Fig. 25BC), and the pseudo light 
Regarding claim 2, Hoshi discloses the invention of claim 1, as cited above, and further discloses “the pseudo light source is a through hole arranged in the thickness direction of the light guide plate and not accommodating the light source (seen in Fig. 25C).”  
Regarding claim 7, Hoshi discloses the invention of claim 1, as cited above, and further discloses “the light sources are arranged such that centers of the light sources are located at vertices of a rectangle on the substrate (seen in Fig. 25B, a rectangle can be drawn through some of the light sources).”  
Regarding claim 8, Hoshi discloses the invention of claim 1, as cited above, and further discloses “the light sources are arranged such that centers of the light sources are located at vertices of a triangle on the substrate (seen in Fig. 25B, a triangle can be drawn through three of the light sources).”   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Takahashi et al., JP 2010272245 A (all citations will be made to the English language translation provided by Espacenet).
Regarding claims 3 and 14, Hoshi discloses the invention of claim 1 and 2, respectively, as cited above, but does not explicitly disclose “a reflective member disposed on an side of the light guide plate, the side being opposite to a side facing to the substrate, the reflective member corresponding to an opening of the through hole that accommodates the light source.”  
Hoshi discloses a diffusive member (40, Fig. 25A-C) disposed on a side of the light guide plate opposite to the side facing the light sources.
Takahashi discloses a reflective film (26, Fig. 2) placed beneath a diffusion plate (28, Fig. 2) that is facing the light sources.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a reflective film, such as taught by Takahashi, to the diffusive sheet, as taught by Hoshi. One of ordinary skill in the art would have been motivated to include a reflective film for improving uniformity of the light guide panel (Takahashi, ¶ [0033]).
Regarding claim 4 and 15, Hoshi in view of Takahashi discloses the invention of claim 3 and 14, respectively, as cited above, and further discloses “the reflective member is provided on an optical sheet disposed on the side of the light guide plate, the side being opposite to the side facing the substrate (Takahashi, 26 is a reflective film on base layer 26a (¶ [0033, 0064]).  
Regarding claim 5 and 16 and 17 and 18, Hoshi in view of Takahashi discloses the invention of claims 3 and 4 and 14 and 15, respectively, as cited above, and further discloses “a central portion of the reflective member has a high reflectivity and a peripheral portion of the reflective member has a high transmissivity (Takahashi, ¶ [0064] “the upper reflecting film 26 has the highest reflectance at the center and the lowest light transmittance, and the reflectance .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Holten et al., US 2012/0176813 A1.
Regarding claim 6, Hoshi discloses the invention of claim 1, as cited above, but does not explicitly disclose “a main surface on an emission surface side of the light guide plate or a main surface on a side opposite to a side of the emission surface, or both of the main surface on the emission surface side and the main surface on the side opposite to the side of the emission surface are subjected to processing for diffusing light.”
Holten discloses a light emitting device with a light guide plate with a surface that has been roughened (¶ [0028]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the light guide plate, as taught by Hoshi, to include parts that are roughened, such as taught by Holten. One of ordinary skill in the art would have been motivated to have part of the light guide plate roughened, to provide secondary out-coupling of light (Holten, ¶ [0028]), and for increased uniformity.

Claim 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi.

Regarding claim 9, Hoshi discloses the invention of claim 2 (see 112b rejection above), as cited above, but does not explicitly disclose “a diameter of the through hole that accommodates the light source differs from a diameter of the through hole that does not accommodate the light source.”  

	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the through hole diameters to be different. One of ordinary skill in the art would have been motivated to adjust the diameters in order to meet the specific lighting needs of a given application (Hoshi, ¶ [0115]) such as output and intensity.
	Regarding claim 10, Hoshi discloses the invention of claim 9, as cited above, and further discloses “a diameter of the through hole that does not accommodate the light source is larger than a diameter of the through hole that accommodates the light source (as in claim 9 above, in adjusting the diameters of the through holes, either the light source hole is larger or the non-light source hole is larger). ”

Regarding claim 11, Hoshi discloses the invention of claim 2 (see 112b rejection above), as cited above, but does not explicitly disclose “a diameter of the through hole that accommodates the light source and a diameter of the through hole that does not accommodate the light source differ between a peripheral portion of a light emission surface and another portion.  .”  
	However, Hoshi does disclose that the size of the holes can be altered (¶ [0115] “The number of the holes 32 may be about the same as that of the light-source openings 31, alternatively, it may be different therefrom. It is desirable that the position relative to the light-source opening 31, the shape, the size, and the number of the holes 32 be appropriately 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the through hole diameters to be different. One of ordinary skill in the art would have been motivated to adjust the diameters in order to meet the specific lighting needs of a given application (Hoshi, ¶ [0115]) such as output and intensity.
	
	
	Regarding claim 13, Hoshi discloses the invention of claim 2 (see 112b rejection above), as cited above, and further discloses “one through hole that does not accommodate the light source is arranged between adjacent light sources (seen in Fig. 14)”, but does not explicitly disclose “a diameter of the through hole that does not accommodate the light source is larger than a diameter of the through hole that accommodates the light source.”  
	However, Hoshi does disclose that the size of the holes can be altered (¶ [0115] “The number of the holes 32 may be about the same as that of the light-source openings 31, alternatively, it may be different therefrom. It is desirable that the position relative to the light-source opening 31, the shape, the size, and the number of the holes 32 be appropriately selected in accordance with the conditions, such as the kind, characteristics, the arrangement, and the number of the light sources 21, and the target conditions of the backlight device”).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the through hole diameters to be different. One of ordinary skill in the art would have been motivated to adjust the diameters in order to meet the specific lighting needs of a given application (Hoshi, ¶ [0115]) such as output and intensity.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Ngai, US 10578789 B2.

Regarding claim 12, Hoshi discloses the invention of claim 2 (see 112b rejection above), as cited above, but does not explicitly disclose “spacing in which the through holes that accommodate the light sources are arranged and spacing in which the through holes that do not accommodate the light sources are arranged differ between a peripheral portion of a light emission surface and another portion.”
Ngai discloses a light guide plate with through holes for light sources, and discloses that the spacing between light sources could vary and be non-uniform (col. 5, ln. 62-66).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the spacing between the through holes, as taught by Hoshi, to be non-uniform, such as taught by Ngai. One of ordinary skill in the art would have been motivated to vary the spacing between light sources and through holes, for meeting the specific lighting needs of a given application such as desired output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinomiya et al., US 2021/0382354 A1 discloses a light guide plate with through holes for light sources and through holes without light sources
Van Bommel et al., US 2015/0377425 A1 discloses a light guide plate with through holes that are not directly aligned with the light source
Mitchell et al., US 2015/0176810 A1 discloses a lighting device with indirect emission holes
Seuntiens et al., US 2014/0160720 A1 discloses a lighting device with a plate with through holes
Sato et al., US 2013/0077345 A1 discloses a plate with through holes
Helbing et al., US 2010/0127289 A1 discloses a light guide with through holes (Fig. 7)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875